DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 27, dependency of the claim is improper.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13, 15-16, 22 and 36-37 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Prince et al. (US 20120043482).
Regarding claim 13, Prince teaches an imaging system, comprising: 
an x-ray collimator including a first collimator blade 512 and a second collimator blade 512 separated by an adjustable gap, the adjustable gap forming an aperture of the collimator (figure 1 and 5); and 
a first blocking plate 514 coupled to the first collimator blade, the first blocking plate configured to be positioned in a path of an x-ray beam to block the x-ray beam from exiting the collimator during x-ray generation (figure 5).
Note: that functional recitations of “to condition a x-ray tube prior to a diagnostic scan” have not been given patentable weight because they are directed to the operation of the apparatus and do not structurally distinguish the apparatus over the prior art.
Regarding claim 15, Prince teaches the first blocking plate is coupled to a base of the first collimator blade, the first blocking plate extending beyond a first edge of the base of the first collimator blade, wherein the first edge is distal from the second collimator blade (figure 5).
Regarding claim 16, Prince teaches the first blocking plate is in face sharing contact with the base (the substrate between 512 and 514, figure 5) of the first collimator blade 512, the base of the first collimator blade proximal to an output port of the collimator (end of the housing 212, figure 5).
Regarding claim 22, Prince teaches a width of the first blocking plate is higher than a width of the output port of the collimator (figure 2), and wherein a length of the first blocking plate is equal to a length of the first collimator blade (figure 5).
Regarding claim 36, Prince teaches a system for imaging system, comprising: an x-ray collimator including a first collimator blade 512 and a second collimator blade 512; and a blocking plate 514 coupled to a base (the substrate between 514 and 512) of the first collimator blade, the blocking plate extending beyond a first edge of the base of the first collimator blade away from an aperture formed between the first collimator blade and the second collimator blade (figure 5).
Regarding claim 37, Prince teaches the blocking plate is made of lead or tungsten and is configured to absorb any direct or scattered x-rays that contact the blocking plate (para 35).
Claim(s) 13 and 36 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith et al. (US 20200051708).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claims 13 and 36, Smith teaches an imaging system, comprising: 
an x-ray collimator including a first collimator blade 504 and a second collimator blade 504 separated by an adjustable gap, the adjustable gap forming an aperture 416 of the collimator; and 
a first blocking plate 450 coupled to the first collimator blade, the first blocking plate configured to be positioned in a path of an x-ray beam to block the x-ray beam from exiting the collimator during x-ray generation (figure 7).
Note: that functional recitations of “to condition a x-ray tube prior to a diagnostic scan” have not been given patentable weight because they are directed to the operation of the apparatus and do not structurally distinguish the apparatus over the prior art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prince in view of Perkins (US 20130221243).
Regarding claim 21, Prince fails to teach the first blocking plate is not contacting the base of the first collimator blade, the first blocking plate placed between the first collimator blade and the output port  of the collimator.
Perkins teaches a first blocking plate is not contacting the base of the first collimator blade, a first blocking plate placed between the first collimator blade and the output port  of the collimator.
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the position of blocking plate of Prince with the position of the blocking plate as taught by Perkins, since it would reduce interference between the blades.
Allowable Subject Matter
Claims 30-35 are allowed.
Claims 23-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 23-29 and 30-35, the prior art fails to teach a second blocking plate coupled to a base of the second collimator blade, the second blocking plate not extending beyond an edge of the base of the second collimator blade as claimed in claim 23 and independent claim 30.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494. The examiner can normally be reached M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOON K SONG/Primary Examiner, Art Unit 2884